DETAILED ACTION
Examiner acknowledges receipt of the reply 3/8/2021, in response to the restriction requirement mailed 1/8/2021.
Claims 1-14 are pending.  Claims 13 and 14 are withdrawn from further prosecution for the reasons set forth below.
 Claims 1-12 are being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I (claims 1-12) with traverse in the reply filed 3/8/2021 is acknowledged.  The traversal is on the ground(s) that the only difference between the claims is the recitation of the active ingredient and this should be an election of species and not a restriction requirement. This is not found persuasive. 
MPEP 803 states that restriction is proper between patentably distinct inventions where the inventions are (1) independent or distinct as claimed and (2) a serious search and examination burden is placed on the examiner if restriction is not required. 
MPEP 802.01 states that related inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER (though they may each be 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/8/2021.

Applicant's election of prostate cancer as the representative species of a unifocal tumor cancer in the reply filed 3/8/2021 is acknowledged.  Claims 1-12 read on the elected species.


Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term Zytiga®, Casodex®, Eligard® and Lupron®, Erleada®, Firmagon®, Jevtana®, Nilandron®, Provenge®,  Taxotere®, Xofigo®, Xtandi®, Zoladex®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  See, e.g., paragraph [0015], [0025], [0047].
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Specification Sequence Compliance
This application is objected to because the peptide sequences on page 8, para. [0015]; page 12, para. [0025] are not associated with a sequence identifier (a SEQ ID NO).  All sequences longer than ten nucleotides or four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing.  See MPEP § 2421-2422.  Applicant must amend the specification in response to this office action and must confirm that all peptide sequences of the specification are included in the sequence listing.  
Examiner requests that the Applicants review the specification to confirm that all of the peptides, as required, comply with MPEP § 2421-2422.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 should be amended to recite “identifying 
Claim 3 should be amended to recite “esophageal .Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method comprising: Identifying a mammal having a unifocal cancer tumor; administering to the unifocal cancer a composition comprising a therapeutically effective amount of fexapotide triflutate (FT); and reducing multifocal cancer incidence, reducing multifocal cancer grade, and reducing multifocal cancer progression (worsening) in the entire organ in which the unifocal cancer was located.
Claim 1 recites “identifying a mammal having a unifocal cancer tumor”. This limitation is indefinite because it is unclear what means is used to make the identification. There are multiple ways (i.e., biopsy, imaging, biomarker, etc.) used to identify patients as having cancer. The claims do not set forth the manner in which the identification is done and thus, there is ambiguity as to the scope of the identification step. Clarification and/or correction is required. Claims 2-12 depend from claim 1, and thus, are included in the rejection.
The claim is also indefinite because it is unclear if the limitation “and reducing multifocal cancer incidence, reducing multifocal cancer grade, and reducing multifocal cancer progression (worsening) in the entire organ in which the unifocal cancer was located” is intended to be the result of administering FT to the unifocal cancer tumor or is a separate step that is the result of some other unrecited treatment. In the first interpretation, the reducing step is a result of the administering step. In the second interpretation, the reducing step if a separate step; however, this step is unclear 

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing multifocal cancer incidence, reducing multifocal cancer grade, and reducing multifocal cancer progression (worsening) in the entire organ in which the unifocal cancer was located wherein the cancer is prostate cancer, does not reasonably provide enablement for all other forms of unifocal cancer tumor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 418 F.2d 540, 163 USPQ 689 (CCPA 1969), the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 (Bd. Pat. App. & Inter. 1981) the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data 
In Ex parte Busse, et al., 1 USPQ2d 1908 (Bd. Pat. App. & Inter. 1986) claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 (Bd. Pat. App. & Inter. 1990) a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
 (1) Breadth of claims.
Claim 1 is drawn to A method comprising: Identifying a mammal having a unifocal cancer tumor; administering to the unifocal cancer a composition comprising a therapeutically effective amount of fexapotide triflutate (FT); and reducing multifocal cancer incidence, reducing multifocal cancer grade, and reducing multifocal cancer progression (worsening) in the entire organ in which the unifocal cancer was located. Claim 3 is drawn to the method of claim 1, wherein the unifocal cancer tumor is a cancerous tumor of a multifocal cancer selected from the group consisting of prostate cancer, squamous cell head and neck carcinoma (HNSCC), cutaneous squamous cell carcinoma (skin SCC), breast cancer, adenocarcinoma and SCC of lung, esopahgeal cancer, gastric cancer, colon cancer, bladder cancer, cervical cancer, melanoma, brain cancer, pancreatic cancer, ovarian cancer, bone marrow cancer, and leukemia.
(b) Scope of the diseases covered.  
There are many different types of cancers, but all share one hallmark characteristic: unchecked growth that progresses toward limitless expansion (National Institute of Cancer- understanding and related topics, accessed 8/21/2014 at URL: cancer.gov/cancertopics/understandingcancer at p. 2).  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty Id.  Examiner notes that the following prior art is a selection of the recited forms of cancer. 
A. Lung carcinoma is the leading cause of cancer-related death worldwide (Merck Manuals Lung Carcinoma accessed 3/12/2017 at URL merckmanuals.com/professional/pulmonary-disorders/tumors-of-the-lungs/lung-carcinoma).  About 85% of cases are related to cigarette smoking.  Id.  Treatment varies by cell type and by stage of disease.  Primary treatments include surgery (depending on cell type and stage), chemotherapy and radiation therapy.  Id.    
B. Neuroblastoma is a cancer arising in the adrenal gland or less often from the extra-adrenal sympathetic chain, including the retroperitoneum, chest, and neck (Merck Manuals Neuroblastoma accessed 3/12/2017 at URL merckmanuals.com/professional/ pediatrics/pediatric-cancers/neuroblastoma).  Diagnosis is confirmed by biopsy.  Id. Treatment may include surgical resection, chemotherapy, radiation therapy, high-dose chemotherapy with stem cell transplantation, cis-retinoic acid, and immunotherapy. Id.
C. There are many types of colorectal cancers.  See, e.g., Merck Manual Colorectal Cancer accessed 8/21/2014 at URL merckmanuals.com/home/digestive_disorders/tumors_of_the_digestive_system/colorectal_cancer.html).  Almost all cancers of the large intestine and rectum (colorectal) are adenocarcinomas, which develop from the lining of the large intestine (colon) and rectum.  Id.  In Western countries, cancer of the large intestine and rectum is one of the most common types of cancer and the second leading cause of cancer death.  Id.  Colon cancer is more common among women, and rectal cancer is more common among men.  Id. 
See e.g., Merck Manual Prostate Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/prostate_cancer.html?qt=prostate cancer&alt=sh.  Among men in the United States, prostate cancer is the most common cancer and one of the most common causes of cancer death.  Id. 
The great majority of types of prostate cancers are not treatable with pharmaceuticals.  Id. 
E. Cholangiocarcinoma is also known as bile duct cancer is a relatively rare form of caner (Cholangiocarcinoma  accessed 3/12/2017 at URL surgery.usc.edu/divisions/tumor/pancreasdiseases/web%20pages/BILIARY%20SYSTEM/cholangiocarcinoma).  Cholangiocarcinoma is considered to be an incurable and rapidly lethal cancer unless both the primary tumor and any metastases can be fully removed by surgery. Id.  No potentially curative treatment exists except surgery, but most people have advanced stage disease at presentation and are inoperable at the time of diagnosis. Id.  People with cholangiocarcinoma are generally managed - though not cured - with chemotherapy, radiation therapy, and other palliative care measures. Id.  These are also used as additional therapies after surgery in cases where resection has apparently been successful (or nearly so).  Id.  
F. Thyroid cancer.  There are four general types of thyroid cancer (papillary, follicular, medullary, and anaplastic) (Thyroid cancer accessed 3/12/2017 at URL merckmanuals.com/professional/endocrine-and-metabolic-disorders/thyroid-disorders/thyroid-cancers).  Most thyroid cancers manifest as asymptomatic nodules. Id.  Id.  Diagnosis is often by fine-needle aspiration biopsy but may involve other tests. Id. Treatment is surgical removal, usually followed by ablation of residual tissue with radioactive iodine.  Id.
G.  Renal Cancer. Renal cell carcinoma (RCC) is the most common renal cancer, accounting for 90 to 95% of primary malignant renal tumors (Renal cell carcinoma, accessed 3/12/2017 at URL merckmanuals.com/professional/genitourinary-disorders/genitourinary-cancer/renal-cell-carcinoma).  Id.  Symptoms (most often gross or microscopic hematuria) usually do not develop until the tumor is large or metastatic, so incidental discovery is common.  Id.  Diagnose of RCC is by MRI or contrast-enhanced CT, as well as testing of liver function.  Id.  Treatment of localized RCC is by radical nephrectomy, whereas advanced RCC is treated by palliative surgery, radiation therapy, targeted drug therapies, and/or interferon alfa-2b or IL-2.  Id.
H. Bladder Cancer.  Most bladder cancers are of a type called transitional cell, affecting the same kinds of cells (transitional cells) that are usually the cancerous cells responsible for renal pelvis and ureter cancers.  See e.g., Merck Manual Bladder Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/bladder_cancer.html.  More than 70,000 new cases of bladder cancer are diagnosed every year in the United States and about 15,000 people die of bladder cancer every year.  Id. About 3 times as many men as women develop bladder cancer. Smoking is the greatest single risk factor and seems to be one of the causes in at least half of all new cases.  Id.
The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to treating cancer broadly is underdeveloped.  In particular, there is no known anticancer agent that is effective against all cancer cell types.  The cancer treatment art involves a very high level of unpredictability.  While the state of the art is relatively high with regard to the treatment of specific cancers with specific agents, it has long been underdeveloped with regard to the treatment of cancers broadly.  The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all cancers in a mammal, including a human subject, with the claimed active ingredient makes practicing the claimed invention unpredictable.
(3) Direction or Guidance:  The guidance provided is limited.  Examples 1-8 are limited to assessment of patients with low grade prostate cancer that were administered fexapotide triflutate (2.5 or 15 mg).

(4) State of the Prior Art: A review of the relevant art yielded a diverse array of treatment options for those suffering from various forms of cancer.  Traditional therapies include chemotherapy, radiotherapy and surgery.  
Nymox  (BioSpace, (January 2018) Retrieved from https://dialog.proquest.com/professional/docview/1990801632?accountid=131444) teaches a method comprising identifying a subject having a low grade unifocal prostate cancer, Nymox teaches biopsy was used to confirm diagnosis of T1c prostate cancer, which is the most common type of low grade localized prostate cancer (See page 1). Nymox teaches that the subjects had initial Gleason grade of 3+3 or lower (See pages 2). Nymox teaches administering fexapotide triflutate to the subjects (See page 1). Nymox teaches that treatment with FT resulted in 73% less surgery or radiotherapy associated with Gleason grade progression after 78 months (See page 1). Nymox teaches that treatment with FT resulted in an 81% reduction in progression to Gleason primary grade 4 or higher after 78 months (See page 1). Nymox teaches that the FT is administered directly into the prostate and was injected into the area of the prostate where the cancer was previously detected prior to enrollment in the study (See page 1).
World J. Urology 36: 801-809 (published online January 2018) teach that fexapotide triflutate 2.5 mg transrectal injectable (FT) has significant long-term (LT) safety and efficacy for the treatment of benign prostatic hyperplasia (BPH) (abstract).  FT injection had no significant safety differences from placebo. LF IPSS change from baseline was higher in FT treated patients compared to placebo (median FT group improvement − 5.2 versus placebo − 3.0, p < 0.0001). LF incidence of AUR (1.08% p = 0.0058) and prostate cancer (PCa) (1.1% p = 0.0116) were both reduced in FT treated patients.  LF incidence of intervention for BPH was reduced in the FT group versus oral BPH medications (8.08% versus 27.85% at three years.  Id.  FT 2.5 mg is a safe and effective transrectal injectable for LT treatment of BPH. FT treated patients also had reduced need for BPH intervention, and reduced incidence of PCa (abstract).  After 4 years PCa newly diagnosed after the first 12 months in FT treated (1.1%) was reduced compared to placebo (5.3%) (p = 0.0116) (Table 1) (p. 803).  Reduction in PCa incidence rate in FT-treated BPH patients was statistically significant (p. 807).
Cserni et al. (The Breast 22:34-38 (2013)) teach that unifocal, multifocal and diffuse distributions have been recently defined for both invasive carcinomas and in situ components, and these have been combined into categories of prognostic relevance (abstract). Cserni et al. state:
For invasive carcinomas the definitions stand as follows: 
Unifocal: if only 1 invasive focus can be observed (the tumor focus containing or not containing an in situ component); 
Multifocal: presence of multiple well-delineated invasive tumor foci separated from each other by uninvolved breast tissue, regardless of the distance between the foci; 
Diffuse: dispersed over a large area much like a spider’s web with no distinct tumor mass being evident. 
For ductal carcinomas in situ (DCIS) the following definitions were applied: 

Multifocal: if the DCIS involves several distant TDLUs with uninvolved breast tissue in between; 
Diffuse: if the DCIS involves mainly the larger ducts
Cserni et al. at page 35.
So far as the examiner is aware, applicants’ recited fexapotide triflutate, has not been successfully used for treating all possible unifocal cancer tumors, and also there is no known single compound or genus that treats all possible unifocal cancer tumors.
(5)  Working Examples:  Examples 1-8 relate to assessment of 146 patients with low grade prostate cancer that were administered either 2.5 mg or 15 mg fexapotide triflutate.  
Examiner expressly notes that the results are limited to a single form of cancer (prostate cancer) and one pharmaceutical agent for treatment (fexapotide triflutate). 
(6) Skill of those in the art:  The relative skill of those in the art is high. An ordinary artisan in the area of drug development would have experience in screening peptide compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against particular biological target is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, is generally not well-known or routine, given the complexity of certain biological systems such as the cancer. 
Determining how a particular peptide, e.g., fexapotide triflutate, will impact cancer is not routine. There is no chemical targeting system at this time that can directly stimulate or block only a highly divergent cancer(s), while avoiding effects on other parts 
 (7) The quantity of experimentation needed:  Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1-6, the quantity of experimentation needed is expected to be undue.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nymox  (BioSpace, (January 2018) Retrieved from https://dialog.proquest.com/professional/docview/1990801632?accountid=131444).
The instant claims are drawn to a method comprising: Identifying a mammal having a unifocal cancer tumor; administering to the unifocal cancer a composition comprising a therapeutically effective amount of fexapotide triflutate (FT); and reducing multifocal cancer incidence, reducing multifocal cancer grade, and reducing multifocal cancer progression (worsening) in the entire organ in which the unifocal cancer was located.  Dependent claims 3 and 4 recite that the unifocal cancer tumor can be prostate cancer.
Nymox teaches a method comprising identifying a subject having a low grade unifocal prostate cancer, Nymox teaches biopsy was used to confirm diagnosis of T1c prostate cancer, which is the most common type of low grade localized prostate cancer (See page 1). Nymox teaches that the subjects had initial Gleason grade of 3+3 or lower (See pages 2). Nymox teaches administering fexapotide triflutate to the subjects (See page 1). Nymox teaches that treatment with FT resulted in 73% less surgery or radiotherapy associated with Gleason grade progression after 78 months (See page 1). Nymox teaches that treatment with FT resulted in an 81% reduction in progression to Gleason primary grade 4 or higher after 78 months (See page 1). Accordingly, the limitations of claims 1, 3, and 4 are satisfied.  Regarding claim 2, Nymox teaches that the FT is administered directly into the prostate and was injected into the area of the 
Regarding the limitations of claims 5-9, Nymox teaches administering a therapeutically effective amount (2.5 mg or 15 mg) the same agent (FT) to the same patient population (subject having T1c low grade unifocal prostate cancer tumor), and therefore, the prior art method would inherently result in the properties recited in the claims. That is, administering FT to a subject having T1c would inherently result in a reduction of new multifocal prostate cancer with Gleason grade increase in the entire prostate; a reduction of new multifocal prostate cancer with an increase in Gleason grade primary pattern in the entire prostate; a reduction of conventional cancer treatment and new multifocal prostate cancer with Gleason grade increase in the entire prostate; a reduction of conventional cancer treatment and new multifocal prostate cancer with an increase in Gleason grade primary pattern in the entire prostate; and a reduction of conventional cancer treatment and new multifocal prostate cancer with an increase in Gleason grade primary pattern in the prostate lobe where the low grade unifocal prostate cancer focus was located because each of these results naturally flows from administering a therapeutically effective amount of FT to a subject having T1c low grade unifocal prostate cancer tumor. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Thus, Nymox anticipates the claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-10 of copending Application No. 16/528,326 (hereinafter “the ‘326 application”). 

The difference between the instant claims and the claims of the ‘326 application is that the ‘326 application does not recite the phrase “identifying a mammal having a unifocal cancer tumor”.  However, the phrase “a mammal having a low grade unifocal prostate cancer tumor” is deemed to read on the instantly claimed phrase “identifying a mammal having a unifocal cancer tumor”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Relevant art
NCT01620515, Available from https://clinicaltrials.gov/ct2/show/NCT01620515. NLM Identifier: NCT01620515, First posted June 15, 2012. 
NCT01620515 is a clinical trial teaching a method of treating a subject with T1c, a low grade unifocal prostate cancer tumor, said method comprising administering 2.5 

Conclusion
No claims are allowed.
Claims 1-14 are pending.  Claims 1-12 are rejected.  Claims 13 and 14 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654